 



Exhibit 10.4
FIRST AMENDMENT TO THE
HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
     THIS FIRST AMENDMENT is effective January 1, 2005 and is made on behalf of
Holly Energy Partners, L.P. (the “Partnership”) by Holly Logistic Services,
L.L.C., a Delaware limited liability company (the “Company”).
WITNESSETH:
     WHEREAS, the board of directors of the Company (the “Board”) adopted the
Holly Energy Partners, L.P. Long-Term Incentive Plan, effective August 4, 2004
(the “Plan”);
     WHEREAS, Section 7(a) of the Plan provides that the Plan may be amended by
the Board without approval of any unitholder of the Company or approval of any
other person, except as required by the rules of the securities exchange on
which the units are traded, or except as to provide for a change that materially
reduces the benefits of a participant; and
     WHEREAS, the Board desires to amend the Plan to revise the definition of
Fair Market Value to allow the Compensation Committee to utilize an alternate
definition under which value will be based on the average unit market value over
a 30-day trading period.
     NOW, THEREFORE, the definition of “Fair Market Value” in Section 2 of the
Plan shall be revised in its entirety to read as follows:
     “Fair Market Value” means one of the following as determined at the time of
authorization of an Award by the Committee in its sole discretion: (i) the
closing sales price of a Unit on the date of determination (or if there is no
trading in the Units on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee) or (ii) if selected by the Committee in its sole
discretion for a particular Award or Awards, the average of the closing sales
prices of a Unit as reported in The Wall Street Journal (or other reporting
service approved by the Committee) for a period of 30 consecutive trading days
ending on the date of determination or on a date not more than five trading days
prior to the date of determination as specified by the Committee at the time of
authorization of an Award. Notwithstanding the foregoing, in the event Units are
not publicly traded at the time a determination of Fair Market Value is required
to be made hereunder, the determination of Fair Market Value shall be made in
good faith by the Committee.
     NOW, THEREFORE, be it further provided that, except as provided above, the
Plan shall remain unchanged.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment has been executed by a duly
authorized officer of the Company as of the date specified below and effective
as set forth herein.

              HOLLY LOGISTIC SERVICES, L.L.C.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

2